                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
                           ______________________

JAMES U. PAYNE,                     )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )       Case No. 1:18-cv-242
                                    )
LANCE BENZING and                   )       Honorable Phillip J. Green
HILLSDALE COUNTY SHERIFF’S          )
DEPARTMENT,                         )
                                    )
                  Defendants.       )
____________________________________)

                                  JUDGMENT

      For the reasons set forth in the accompanying Memorandum Opinion and

Order,

      IT IS ORDERED that judgment is hereby entered dismissing all plaintiff’s

claims against defendants with prejudice.



Dated: December 8, 2018                     /s/ Phillip J. Green
                                            PHILLIP J. GREEN
                                            United States Magistrate Judge
